[image.jpg]
CONFIDENTIAL


via email:      Daniel Godin daniel.godin3@verizon.net


Mr. Daniel Godin
27 Enfield Lane
Hauppauge, New York 11788


Dear Dan,


I am pleased to offer you the position of Chief Executive Officer of Air
Industries Group.  We have extensively discussed the opportunities and
challenges facing Air Industries and I am enthusiastic about the contribution I
believe you will make to the Company's success.


Air Industries currently includes Air Industries Machining, Welding Metallurgy
and Nassau Tool Works, all located on Long Island, as well as our recent
acquisitions in Connecticut, AMK Welding and Eur-Pac.  Air Industries has an
extensive network of international channel partners, customers and suppliers to
provide total support and sustainment solutions for aircraft.


In this highly visible leadership role, you will report directly to the Board of
Directors.  Your primary responsibility will be to develop and own the strategy
for the profitability and growth of all of Air’s businesses.  It is expected
that you will provide tactical and strategic leadership to this group which
already has over $84M of annual sales.  Air Industries has an aggressive growth
plan that includes future acquisitions that will increase your business
opportunities and responsibilities.


The base salary you are being offered for this position is $250,000 annually,
paid weekly at the rate of $4,807.69.  We anticipate that your start date for
work with the Air Industries Group will be as soon as practicable, but no later
than December 1, 2014.


In addition to your base salary we are offering an incentive based bonus
opportunity in 2015 (reviewable every year) representing a target bonus of 50%
of your annualized salary, pro-rated based on time of service.  We will work
with you to develop the parameters by which your bonus will be determined and
there will be the opportunity to receive more than 50% of your annual salary if
you overachieve the agreed upon targets for the calendar year.
 
 
 

--------------------------------------------------------------------------------

 
 
You will receive a onetime signing bonus of $50,000 (less federal and state
taxes) no later than 30 working days after your start date.  This is intended to
address the present value of equity that you will forfeit upon leaving your
current company.


You will receive a monthly car allowance in the amount of $800 to defray your
costs of local travel.  It is anticipated that you will need to travel to meet
the needs of the business and that, per the Air Industries travel policy, all
reasonable and necessary expenses will be reimbursed after submittal and
approval of appropriate documentation.


The Company will make available to you an initial award of options to purchase
approximately 120,000 shares of its stock at fair market value as of the date of
grant.  The options will be embodied in a Stock Option Agreement subject to the
terms of the Company's Incentive Stock Plan. The options will vest is stock will
vest ratably on a quarterly basis during the first 3 years of your employment by
Air Industries.


From time to time, the Air Industries Board of Directors grants equity options
to key employees.  We consider this a significant incentive for key employees
eligible for these grants and you will be included among the employees
considered for future awards.


Air Industries offers an industry leading benefits package to employees
including:
 
·
Healthcare related benefits including:

 
o
Optional employee benefits including:  Short Term and Long Term Disability and
Flexible Spending Accounts (FSA)

 
·
Air Industries has a 401(k) plan that it has established for the benefit of all
employees that meet the plans requirements.   You are elidgible to enroll in Air
Industries 401(k) plan upon the plan elidgibility at your 6 month anniversary
from your date of hire. Currently, the Company does not match or contribute on
behalf of its employees.

 
·
Extensive training and development programs to help employees and supervisors
learn new skills, maintain safety or compliance, improve performance and for
career development.



As part of our benefits package you will be eligible for one week of vacation
for every three months you are employed, inclusive of the week we are shutdown
at year end.  On your first day of employment we will provide additional
information and details about Air Industries benefit programs and general
employment conditions.  In addition, we will provide you with details about
corporate and business operating policies.


This offer is not to be considered a contract guaranteeing employment for any
specific duration.  As an at-will employee, both you and the company have the
right to terminate your employment at any time with our without cause.


In addition to the confirmation of your acceptance of this offer, as a condition
of your employment we will require you to execute our customary
“Confidentiality, Work Product and Non-competion Agreement in the form we have
provided to you.


To fulfill federal identification requirements, you are required to provide us
with documentation to support your identity and eligibility to work in the
United States.  For example, a valid U.S. passport of Alien Registration Receipt
Card are acceptable documents to establish both identity and employment
eligibility,  Additionally a current driver's license or voter's registration
card in addition to a social security card or certified birth certificate copy
will establish identity and eligibility to work. The types of acceptable
documentation listed on the Form I-9 of the U.S. Citizenship and Immigration
Services.  This offer of employment is valid for ten (10) working days from the
date of this letter, unless other arrangements are made.
 
 
 

--------------------------------------------------------------------------------

 
 
Daniel, I am looking forward to having you assume this critically important and
highly visible position on the Air Industries Leadership Team.  Your expertise
and experience will be an asset as we move forward to develop the future Air
Industries portfolio of business.


If you have any questions, please do not hesitate to contact me at
631-987-1271.  I look forward to working with you in the future and hope you
will find your time with Air Industries to be a rewarding and fulfilling
experience.


Very truly yours,


/s/ Michael Taglich

Michael Taglich
Chairman
 
AGREED AND ACCEPTED:
 
/s/ Daniel
R.Godin                                                                                           Dated:
11-14-14
Daniel Godin